Order, Supreme Court, New York County (Faula Omansky, J.), entered October 3, 2002, which, to the extent appealed from, granted the motion of defendants Sackman Enterprises, Inc., Chris Galluzo and Carter Sackman for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
*150The grant of summary judgment dismissing the complaint as against the Sackman defendants and Chris Galluzo was proper. Plaintiff real estate broker’s only overture to those defendants respecting the subject property was by means of a “set-up” allegedly faxed to defendant Galluzo in August 1997, and the record affords no nonspeculative basis to conclude that that “setup” was in any way instrumental in bringing about the property’s eventual sale. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Rosenberger and Lerner, JJ.